Citation Nr: 0927901	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-20 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), to include as due to in-service 
personal assault.

2.  Entitlement to a compensable rating for a gynecological 
condition, to include yeast infections and vaginitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1992 to October 
1992 and from January 1993 to November 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in September 2004 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, and in October 2005, January 2006, 
and December 2006 from the RO in Nashville, Tennessee, which 
denied entitlement to the benefits currently sought on 
appeal.  During the pendency of the appeal, the Veteran moved 
her residence from Georgia to Tennessee, and on that basis 
the RO in Nashville, Tennessee maintains current jurisdiction 
for this appeal.  Notice of transfer, November 2004.  

The Veteran was scheduled for a Central Office hearing before 
the Board in July 2008, however she failed to appear.  The 
hearing was then rescheduled for April 2009, but the Veteran 
cancelled that hearing.  Accordingly, this Veteran's request 
for a hearing is considered withdrawn.  38 C.F.R. 
§§ 20.702(d), 20.704 (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record reveals that additional notification 
and evidentiary development is required before the issues of 
entitlement to service connection for PTSD and increased 
rating for a gynecological condition are ready for final 
adjudication.  See 38 C.F.R. § 19.9 (2008).  Although the 
Board sincerely regrets the delay, it is necessary to ensure 
that there is a complete record upon which to decide the 
Veteran's claim so that she is afforded every possible 
consideration.
VA has a heightened burden of notification in claims for 
service connection for PTSD based on in-service personal 
assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 
38 C.F.R. § 3.304(f)(3) (2008).  Specifically, VA may not 
deny a claim for PTSD that is based on in-service personal 
assault prior to advising the claimant that she may submit 
alternative forms of evidence, that is, evidence other than 
service records, to corroborate her account of an in-service 
assault.  38 C.F.R. § 3.304(f)(3) (2008).  Potential sources 
for such evidence must also be identified.  Corrective notice 
is required in this case to comport with these requirements.  
See Gallegos, supra.  After provision of this notice, send 
the Veteran a VA Form 21-0781a, Statement in Support of Claim 
for Service Connection for Post Traumatic Stress Disorder 
Secondary to Personal Trauma.  The Veteran is advised that 
specificity in completing this form will assist VA in 
verifying the claim.  

After the Veteran has been given a sufficient amount of time 
to furnish alternate evidence, the Veteran must be scheduled 
for a VA psychological examination to determine the nature 
and etiology of any diagnosed mental disorder, to include but 
not limited to PTSD, bipolar disorder, anxiety disorder or 
panic disorder.  The examiner should opine whether any 
alternate evidence submitted by the Veteran indicates that a 
personal assault occurred during service.  38 C.F.R. 
§§ 3.304(f)(3) (2008).    

It is also important to note that a number of other stressful 
situations have been described by the Veteran, to include two 
motor vehicle accidents and a traumatic childhood.  See, 
e.g., VA psychiatric consult, July 2005.  If PTSD is 
diagnosed, the examiner is specifically asked to opine 
regarding the specific stressor or stressors upon which the 
diagnosis is based.   

An examination should also be scheduled to determine the 
nature and current severity of the Veteran's gynecological 
condition, to include yeast infections and vaginitis.  
Specifically, the General Rating Formula for Disease, Injury 
or Adhesions of Female Reproductive Organs reflects that a 
compensable rating is warranted where symptoms require 
continuous treatment (10 percent rating) or where symptoms 
are not controlled by continuous treatment (30 percent 
rating).  38 C.F.R. § 4.116 (2008).  Here, the medical record 
is unclear as to whether continuous treatment is currently, 
or has been, necessary for the Veteran's gynecological 
condition, and if so, whether that treatment controls the 
Veteran's symptoms.  Specifically, a September 2006 
Compensation & Pension examination shows that the Veteran's 
symptoms are partially controlled by treatment that includes 
regular medication.  However, a May 2006 annual gynecological 
examination shows that the vagina was examined and tissue was 
pink and moist without irritation, discharge or tenderness.  
There was no vaginal disorder diagnosed at that time.  VA 
treatment record, May 2006.  The Board is unable to make an 
accurate assessment of the Veteran's current condition on the 
basis of the evidence currently of record, thus the Veteran 
must be afforded a contemporaneous gynecological examination.  
38 C.F.R. § 3.159(c)(4) (2008).

Additionally, the Board notes that the most recent VA 
treatment records that have been associated with the claims 
file are dated in May 2007.  As the central issue at hand is 
the continuity of treatment, contemporaneous records are 
particularly necessary.  All relevant VA treatment records 
created since May 2007 should be obtained and associated with 
the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the holding in 
Gallegos, provide the Veteran with 
notice regarding alternate forms of 
evidence that may be considered in 
claims involving an in-service personal 
assault.  The appellant should 
explicitly be notified that an in-
service personal assault may be 
corroborated by evidence from sources 
other than the service records, as 
defined in 38 C.F.R. § 3.304(f)(3).  

2.  Provide the appellant with VA Form 
21-0781a, Statement in Support of Claim 
for Service Connection for Post 
Traumatic Stress Disorder Secondary to 
Personal Trauma, and request that she 
complete it with as much specificity as 
possible.  The RO must attempt to 
verify any information provided by the 
Veteran.  All responses received, 
including negative responses, related 
to the attempts to verify the 
stressor(s) must be properly documented 
in the claims file.

3.  Obtain and associate with the 
claims file all outstanding VA 
treatment records for this Veteran, 
from May 2007 forward.  

4.  Schedule the Veteran for a VA 
mental disorders examination to 
determine the nature and etiology of 
any currently diagnosed psychiatric 
disorder.  The Veteran's claims file 
and a copy of this remand should be 
made available to the examiner for 
review.  All necessary studies and 
tests must be conducted. 

(a)  The examiner is then requested to:
(i)  State all currently diagnosed 
psychiatric disabilities, 
specifically identifying any 
personality disorder therein;
(ii)  Identify the approximate date 
of onset for any chronic acquired 
disability identified in (a);
(iii)  Opine whether any current 
psychiatric disability was incurred 
during active military service; 
(iv)  If it is determined that 
psychiatric disability pre-existed 
active duty service, opine whether 
such disability was permanently 
aggravated by service. 

(b)  If a diagnosis of PTSD is rendered, 
please specify: 
(i)  The symptomatology upon which 
the diagnosis is based;
(ii)  The sufficiency of one or more 
specific verified in-service 
stressors to support a diagnosis of 
PTSD; 
(iii)  The sufficiency of the 
evidence to show that the claimed 
personal assault occurred pursuant to 
38 C.F.R. § 3.304(f)(3), if personal 
assault is the in-service stressor 
upon which the diagnosis is based; 
(iv) Whether it is at least as likely 
as not that there is a causal nexus 
between the Veteran's current 
symptomatology and the specific 
verified in-service stressor(s).  

5.  Schedule the Veteran for a VA 
gynecological examination to determine 
the nature and current severity of her 
service-connected gynecological 
condition, to include yeast infections 
and vaginitis. 

The examiner is asked to explicitly 
respond to the following:
(a)  Do the Veteran's gynecological 
symptoms require continuous treatment 
at present?
(b)  Based upon your review of the 
medical records within the claims file, 
have the Veteran's symptoms required 
continuous treatment for any period of 
time since August 2006?  If so, please 
identify the approximate date ranges 
thereof. 
(c)  For any identified period of 
continuous treatment, have the 
Veteran's gynecological symptoms been 
controlled by that treatment?

6.  Thereafter, readjudicate the issues 
on appeal.  If the determinations 
remain unfavorable to the Veteran, she 
and her representative must be 
furnished a Supplemental Statement of 
the Case which addresses all evidence 
associated with the claims file since 
the last Statement of the Case.  The 
Veteran and her representative should 
be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The examinations requested in this remand are for the purpose 
of obtaining information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




